            Case 4:20-cv-05053-TOR                  ECF No. 34           filed 03/11/21    PageID.220 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                        DALLIN FORT,                                 )
                             Plaintiff                               )
                                v.                                   )        Civil Action No.    4:20-CV-5053-TOR
                                                                     )
        STATE OF WASHINGTON, WASHINGTON                              )
         DEPARTMENT OF CORRECTIONS, et al.,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Plaintiff’s Complaint is dismissed with prejudice. Judgment is entered in favor of defendants.




This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on Defendants' Motion to
      Dismiss (ECF No. 4)


Date:      March 11, 2021                                                    CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
